      Case 6:20-cv-00529-ADA Document 4 Filed 06/16/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                     IN THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


NEODRON LTD.,
                                                   C.A. No. 6:20-cv-529
                       Plaintiff,

               v.                                  JURY TRIAL DEMANDED
RENESAS ELECTRONICS CORPORATION;
RENESAS ELECTRONICS AMERICA INC.;
RENESAS TECHNOLOGY AMERICA, INC.,

                       Defendants.



                    PLAINTIFF’S NOTICE OF RELATED CASES

       Neodron Ltd., (“Neodron or Plaintiff”) hereby notifies the Court that all or a

material part of this action is related to the subject matter or operative facts of the filed

actions in the Western District of Texas, which are before the Honorable Judge Alan D.

Albright unless otherwise stated:

       1. Neodron Ltd. v. Amazon.com, Inc., Case No. 6:19-cv-00317-ADA;

       2. Neodron Ltd. v. Dell Technologies, Inc., Case No. 6:19-cv-00318-ADA;

       3. Neodron Ltd. v. Hewlett Packard Enterprise Co., Case No. 6:19-cv-00319-

           ADA;

       4. Neodron Ltd. v. Lenovo Group Ltd. and Lenovo (United States) Inc., Case No.

           6:19-cv-00320-ADA;

       5. Neodron Ltd. v. Microsoft Corporation, Case No. 6:19-cv-00321-ADA;

       6. Neodron Ltd. v. Motorola Mobility LLC, Case No. 6:19-cv-00322-ADA;

       7. Neodron Ltd. v. Samsung Electronics Co., Ltd. and Samsung Electronics


                                             1
      Case 6:20-cv-00529-ADA Document 4 Filed 06/16/20 Page 2 of 4




           America, Inc., Case No. 6:19-cv-00323-ADA;

       8. Neodron Ltd. v. Amazon.com, Inc., Case No. 1:19-cv-00898-ADA;

       9. Neodron Ltd. v. Dell Technologies Inc., Case No. 1:19-cv-00819-ADA;

       10. Neodron Ltd. v. HP Inc., Case No. 1:19-cv-00873-ADA;

       11. Neodron Ltd. v. Microsoft Corporation, Case No. 1:19-cv-00874-ADA;

       12. Neodron Ltd. v. Samsung Electronics Co., Ltd. et al., Case No. 1:19-cv-00903-

           ADA;

       13. Neodron Ltd. v. Lenovo Group Ltd., Lenovo (United States) Inc., Motorola

           Mobility LLC, Case No., 6:19-cv-00398-ADA;

       14. Neodron Ltd. v. Amazon.com, Inc., Case No. 6:20-cv-00115-ADA;

       15. Neodron Ltd. v. Apple, Inc., Case No. 6:20-cv-00116-ADA;

       16. Neodron Ltd. v. ASUSTeK Computer Inc., Case No. 6:20-cv-00117-ADA;

       17. Neodron Ltd. v. LG Electronics Inc., 6:20-cv-00118-ADA;

       18. Neodron Ltd. v. Microsoft Corporation, Case No. 6:20-cv-00119-ADA;

       19. Neodron Ltd. v. Samsung Electronics Co., Ltd., Samsung Electronics America,

           Inc., Case No. 6:20-cv-00121-ADA;

       20. Neodron Ltd. v. Sony Corporation, Case No. 6:20-cv-00122-ADA;

       21. Neodron Ltd. v. Apple, Inc., Case No. 6:20-cv-00212-ADA;

       22. Neodron Ltd. v. Cypress Semiconductor Corp., Case No. 6:20-cv-523-ADA;

       23. Neodron Ltd. v. TouchNetix Ltd., Case No. _______(concurrently filed, judge

           assignment to be determined).

       Plaintiff also provides notice of other related actions filed in other venues as

follows.




                                           2
      Case 6:20-cv-00529-ADA Document 4 Filed 06/16/20 Page 3 of 4




       1. Neodron Ltd. v. Lenovo Group Ltd., Lenovo (United States) Inc., Motorola

          Mobility LLC, Case No. 5:19-cv-05644-SI (United States District Court for the

          Northern District of California, Honorable Judge Susan Illston);

       2. Neodron Ltd. v. Motorola Mobility LLC, Case No. 5:20-cv-01179-VC (United

          States District Court for the Northern District of California, Honorable Judge

          Vince Chhabria); and

       3. Neodron Ltd. v. Texas Instruments Inc., Case No. 2:20-cv-190 (United States

          District Court for the Eastern District of Texas, judge assignment to be

          determined)

       Plaintiff also has two patent matters pending before the International Trade

Commission:

       1. In the Matter of Certain Touch-Controlled Mobile Devices, Computers, and

          Components Thereof, Investigation No. 337-TA-1162; and

       2. In the Matter of Certain Capacitive Touch-Controlled Mobile Devices,

          Computers, and Components Thereof, Investigation No. 337-TA-1193.

       The two abovementioned cases are both presently pending before the Honorable

Administrative Law Judge Cameron R. Elliot.

Dated: June 16, 2020                       Respectfully submitted,

                                           By: /s/ Reza Mirzaie
                                           Reza Mirzaie (CA SBN 246953)
                                           Email: rmirzaie@raklaw.com
                                           Paul A. Kroeger (CA SBN 229074)
                                           Email: pkroeger@raklaw.com
                                           Philip X. Wang (CA SBN 262239)
                                           Email: pwang@raklaw.com
                                           Kent N. Shum (CA SBN 259189)
                                           Email: kshum@raklaw.com
                                           Jonathan Ma (CA SBN 312773)
                                           Email: jma@raklaw.com
                                           RUSS AUGUST & KABAT


                                           3
Case 6:20-cv-00529-ADA Document 4 Filed 06/16/20 Page 4 of 4



                              12424 Wilshire Blvd., Ste. 1200
                              Los Angeles, CA 90025
                              Phone: (310) 826-7474
                              Fax: (310) 826-6991

                              Attorneys for Plaintiff Neodron Ltd.




                             4
